Citation Nr: 1616152	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  06-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to October 1972 and from September 1977 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board in June 2012.  At that time, the Board adjudicated seven rating claims and granted entitlement to a TDIU effective January 1, 2010.  However, the Board remanded the issue as it pertained to entitlement to a TDIU prior to that date for the Veteran to provide employment information.  


FINDING OF FACT

Since May 1, 2009, the Veteran's service-connected disabilities have precluded substantially gainful employment since May 1, 2009.


CONCLUSION OF LAW

The criteria for a TDIU have been met since May 1, 2009, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The Veteran was sent standard notice letter in connection with his underlying increased rating claims as detailed in the Board's June 2012 decision.  Moreover, the Board's decision thoroughly explained the TDIU issue.  Furthermore, pursuant to the Board's remand, the Veteran was sent a letter in September 2012 to clarify his employment history, to which he responded.  Thus, VA's duty to notify has been met.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  No additional VA examination is necessary to decide the claim as it turns on when the Veteran ceased employment.  Thus, VA's duty to assist has been met.

II. TDIU

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2015).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Prior to January 1, 2010, the Veteran's service-connected disabilities were PTSD (rated as 70 percent from October 15, 2004); degenerative disc disease, cervical spine (rated as 20 percent from October 15, 2004 and 10 percent from  July 19, 1994); postoperative right knee injury (rated as 10 percent from September 20, 2004 and noncompensable from July 18, 1994); left knee degenerative changes (rated as 10 percent from October 15, 2004); nasal fracture (rated as 10 percent from October 15, 2004 and noncompensable from July 19, 1994); right fourth finger fracture (rated as noncompensable from July 19, 1994); and hemorrhoids (rated as noncompensable from July 19, 1994).  The Veteran has met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) since October 15, 2004.

Analysis

The Board notes that the Veteran has not submitted a formal claim for TDIU.  However, entitlement to a TDIU is an element of all claims for an increased rating.  Rice, 22 Vet. App. at 447.  As noted above, in June 2012, the Board granted entitlement to a TDIU effective January 1, 2010, but remanded the case for entitlement to a TDIU prior to January 1, 2010 for the Veteran to provide information about his last dates of employment.

The Board finds that a TDIU is warranted from May 1, 2009, but no earlier, based on the facts founds and the Veteran's own statements.  In December 2012, the Veteran submitted a statement detailing that in 2009 he worked for a survey company but did not work any after April of that year.  He also reported that he did not work any during 2010.  The Board notes that the Veteran first referenced his unemployability explicitly in May 2010.  At that time he stated that he had lost his job because he could not get along with his coworkers.  In April 2011, the Veteran reported that he had lost his job "two years ago."  These statements are in line with May 2009 as the date from which the Veteran was precluded from substantially gainful employment due to his service-connected disabilities.

The Board has determined that a TDIU is warranted from May 1, 2009, but no earlier.  The Board acknowledges that because entitlement to a TDIU is implicitly raised in the context of a claim for an increased rating, potentially an earlier period is possible for a TDIU.  The Veteran first brought a claim for an increase in his service-connected disabilities in October 2004.  Thus, entitlement to a TDIU under Rice was implicitly a claim as early as October 2004.  As noted above, the Veteran met the schedular criteria for a TDIU since this time as well.  However, the Board finds that the Veteran was employed from October 2004 until his stated unemployment after April 2009.  The Veteran's VA examinations in March 2004 note that he was employed at that time.  Likewise, a March 2011 VA examination report noted the Veteran had been working from 2006 to 2009.  Indeed, by the Veteran's own admission he last worked in April 2009 as a salaried worker for a survey company working 40 plus hours per week at $14.25 per hour, which is more than marginal employment.  Thus, entitlement to a TDIU earlier than May 1, 2009 is not warranted.

In consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim for TDIU prior to May 1, 2009; thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, a TDIU is warranted from May 1, 2009, but no earlier.

ORDER

A TDIU effective May 1, 2009, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


